Per Curiam. Petitioner, David Michael Maples, asks this court to issue a writ of certiorari directing the court reporter, Linda Caswell, to complete the transcript in this case. Petitioner states that the court reporter has been unable to prepare the record because of numerous trials and appeals, and asks for an unspecified additional amount of time for the reporter to complete the transcript. Petitioner filed a partial record on December 12, 1993, and states that the transcript was due in this court on the same date. In sum, the reporter has not completed the transcript, is now slightly more than one month past the seven month deadline, and has given only a general reason for needing additional time. We grant the petition for the writ of certiorari and direct Ms. Caswell to complete the transcript forthwith. The clerk is directed to forward a copy of this per curiam to the Board of Certified Court Reporter Examiners for any action it may deem necessary under its rules.